Citation Nr: 1704878	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for left hand status post laceration and repair of extensor tendon left middle finger.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to August 1986 and from March 1987 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2015, the Board remanded the issue on appeal to afford the Veteran another opportunity to report for a Board hearing.  In August 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that his service-connected left hand status post laceration and repair of extensor tendon left middle finger is worse than what is reflected by his currently assigned rating.  Specifically, he avers during his August 2016 Board hearing that his disability has gotten worse since his last examination in February 2012.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA hand examination in February 2012, five years ago, he should be afforded a VA examination to assess the current nature, extent and severity of his hand disabilities, to include his complaints of a burning sensation.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected left hand status post laceration and repair of extensor tendon left middle finger, to include addressing his complaints of a burning sensation.  The examiner must specifically state whether there is any neurological impairment from the injury.

2. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

